 



EXHIBIT 10.2

CERTAIN PORTIONS OF THIS EXHIBIT
HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “****”
HAS BEEN INSERTED IN PLACE
OF THE PORTIONS SO OMITTED.

CITIBANK — MASTERCARD AGREEMENT

This Agreement, dated as of the Effective Date (as defined below), and made by
and between Citibank, N.A., a national banking association, having its principal
place of business at 399 Park Avenue, New York, NY 10043; Citibank (South
Dakota), N.A., a national banking association having its principal place of
business at 701 East 60th Street North, Sioux Falls, SD 57117; Citibank Canada,
a Canadian chartered bank, having its principal place of business at 123 Front
Street, Toronto, Ontario, M5C 2V6 Canada; Citibank USA, N.A., a national banking
association having its principal place of business at 701 East 60th Street
North, Sioux Falls, SD 57117; Citibank International, an Edge Act Bank chartered
under the laws of the United States, having its principal place of business at
201 South Biscayne Blvd, Suite 3300, Miami, FL 33131; Citibank, F.S.B., a
federal savings bank, having its principal place of business at 11800 Spectrum
Center Drive, Reston, Virginia 20190; Citibank (West), FSB, a federal savings
bank, having its principal place of business at One Sansome Street, San
Francisco, California 94101 (the foregoing entities being individually and
collectively referred to herein as “Citibank”) and MasterCard International
Incorporated, a Delaware corporation having its principal place of business at
2000 Purchase Street, Purchase, New York 10557 (“MasterCard”);

WITNESSETH:

     WHEREAS, Citibank is licensed to issue Citibank MasterCard Cards (as
defined below) in the United States of America (“U.S.”), Canada, Puerto Rico,
and the United States Virgin Islands; and

     WHEREAS, MasterCard and Citibank (each a “Party” and together the
“Parties”) intend to enter into an arrangement regarding Citibank MasterCard
Cards;

     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:



    SECTION I. DEFINED TERMS. The following terms shall have the following
meanings:



  A.   “Account” means the record, maintained by Citibank, of activity with
respect to any Card, without regard to the number of Cards issued to Persons for
use in making charges billed to the Card Account.     B.   “Acquired Card
Inclusion Agreement” has the meaning set forth in Section VII.D.     C.  
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person. The term “control”
(including, with its correlative meanings, “controlled by” or “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management

1



--------------------------------------------------------------------------------



 



      or policies (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).     D.   “Agent Bank”
shall mean a Card issuer or other entity engaged in an agent banking
relationship with Citibank.     E.   “Agreement” means this Citibank-MasterCard
Agreement, including any exhibits that are or may be appended hereto, as it may,
from time to time, be amended in accordance with Section VII.M hereof.     F.  
“Applicable Law” means, with respect to any Person, any law (including common
law), ordinance, judgment, order, decree, injunction, permit, statue, treaty,
rule or regulation, regulatory bulletin or guidance, regulatory examination,
order or recommendation, or determination of (or agreement with) an arbitrator
or a Governmental Authority, applicable to such Person.     G.   “Area of Use”
means the U.S., Canada, Puerto Rico and the United States Virgin Islands.     H.
  “Card” means a Credit Card or Debit Card, any stored value card or any other
general purpose card (including a combined Credit Card and Debit Card) issued by
Citibank and branded by MasterCard or a Competing Brand, and includes the
Account number and all alternative modes of access thereto (e.g., a convenience
check or a virtual card). “Card” shall also include a card issued by Citibank in
the U.S. or Canada that contains both the Diners Club brand and the MasterCard
brand on the front of such card. “Card” shall not include any Enabled
International Cards as defined in and issued pursuant to the Diners Agreement.  
  I.   “Cardholder” means a Person obligated on a Card Account.     J.  
“Citibank” has the meaning set forth in the preamble.     K.   “Citibank Active
Account” means an Account for which there has been a Cardholder purchase, cash
advance, or other spending activity within the three months prior to the date of
measurement.     L.   “Citibank MasterCard Account” means an Account to which a
Citibank MasterCard Card has been issued.     M.   “Citibank MasterCard Active
Account” means a Citibank MasterCard Account for which there has been a
Cardholder purchase, cash advance, or other spending activity within the three
months prior to the date of measurement.     N.   “Citibank MasterCard Active
Account Share” means, for any period of calculation, the ratio of Citibank
MasterCard Active Accounts for such period of calculation to all Citibank Active
Accounts for such period of calculation, expressed as a percentage.     O.  
“Citibank MasterCard Card” means a Card bearing one or more names, logos,
holograms, or service marks of MasterCard.     P.   “Citibank MasterCard Card
GDV” means, for any period of calculation, the aggregate amount of all GDV on
all Citibank MasterCard Cards issued in or to residents of the Area of Use, as
reported for such applicable period of calculation.     Q.   “Co-branded Card”
means a Card that is issued pursuant to an agreement between Citibank and any
third party, which Card is issued by Citibank under an affinity Card program
that employs the trademark, trade name, logotype, good will, good name, or
reputation of such third party and that provides a value proposition to the
Cardholder(s) via such affinity or branding relationship.

2



--------------------------------------------------------------------------------



 



  R.   “Competing Brand” shall mean any brand owned or licensed by VISA,
American Express, Discover, JCB, or any other brand that the Parties reasonably
and mutually determine to be in competition with MasterCard.     S.  
“Confidential Information” has the meaning set forth in Section IV.A.     T.  
“Core Services” shall consist of those services ****.     U.   “Credit Card”
means a general purpose credit device, including a charge card, a consumer
credit card or a commercial credit card, that can be used to access a line of
credit, either to make purchases or to effect cash advances, and that is
maintained on behalf of the cardholder by an issuer. “Credit Card” shall not
include any Debit Card.     V.   “Debit Card” means a general purpose debit
device that can be used to access a checking, savings, NOW, current, sight
deposit or share draft account or other prepaid deposit account which is
maintained by or on behalf of a cardholder with an issuer. “Debit Card” shall
not include any Credit Card or any on-line PIN-based debit card (e.g. which does
not require the signature of the cardholder and there is an immediate deduction
from the account of the amount accessed effected by a single interbank message).
    W.   “Defaulting Party” has the meaning set forth in Section VI.B.2.     X.
  “Diners Agreement” means that certain agreement entered into by and among
MasterCard, Citibank USA, N.A. and certain Affiliates of Citibank USA, N.A.
named therein, dated March 31, 2004.     Y.   “Disclosing Party” has the meaning
set forth in Section IV.A.     Z.   “Dispute” has the meaning set forth in
Section VII.L.     AA.   “Effective Date” has the meaning set forth in
Section VI.A.     BB.   “GDV” means, for any period of calculation, ****. Any
activity denominated in a currency other than U.S. dollars shall be converted to
U.S. dollars for purposes of GDV calculations in accordance with MasterCard’s
standard methodology, in effect from time to time.     CC.   “Governmental
Authority” means any of the following with due jurisdiction over this Agreement
or either Party: (1) nation, state, county, city, town, borough, village,
district or other jurisdiction; (2) federal, state, local, municipal, foreign or
other government; (3) governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising due governmental powers); (4) multinational organization or body;
(5) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power; or
(6) official of any of the foregoing.     DD.   “Includes” or “including” means
without limitation.     EE.   “Indemnified Parties” has the meaning set forth in
Section VII.K.     FF.   “Indemnifying Party” has the meaning set forth in
Section VII.K.     GG.   “Initial Instance Quarter” has the meaning set forth in
Section II.A.5.a.     HH.   “Issuer Fees” means all fees and assessments that
MasterCard imposes on its Members from time to time, in respect of the gross
dollar volume on, and transactions using, MasterCard Debit Cards or Credit Cards
issued by such Members that are located in the Area of Use. The term includes
fees and assessments imposed in respect of counterfeit cards, but does not
include cross border or merchant investment fees that are required to be
collected at the time of, or in connection with, interchange

3



--------------------------------------------------------------------------------



 



      revenue received by an issuer. “Issuer Fees” do not include any component
of foreign exchange calculations or revenues.     II.   “MasterCard” has the
meaning set forth in the preamble.     JJ.   “MasterCard Rules” means the
MasterCard Bylaws and Rules, dated April 2004, and such other bylaws, rules,
policies, procedures, bulletins, memoranda, board of directors actions and other
directives as may be adopted, modified, supplemented, changed or rescinded by
MasterCard from time to time, to the extent the foregoing apply in the Area of
Use.     KK.   “MasterCard Standard Pricing” means, for any period of
calculation, the aggregate Issuer Fees for Core Services that, but for this
Agreement, would apply to Citibank in respect of Citibank MasterCard Cards
issued in or to residents of the Area of Use.     LL.   “MCBS” means the
MasterCard Consolidated Billing System.     MM.   “Measurement Period” means
each twelve (12) month period during the Term that begins on
the            Effective Date.     NN.   “Member” has the meaning ascribed to it
in the MasterCard Rules.     OO.   “Party” and “Parties” have the meanings set
forth in the recitals.     PP.   “Person” means any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or other entity.     QQ.   “Quarterly Member Report”
means the quarterly report required to be filed by Members under the MasterCard
Rules.     RR.   “Rebate” has the meaning set forth in Section II.A.6.     SS.  
“Receiving Party” has the meaning set forth in Section IV.A.     TT.   “SEC” has
the meaning set forth in Section IV.J.     UU.   “Target Percentage” has the
meaning set forth in Section II.B.2.a.     VV.   “Term” has the meaning set
forth in Section VI.A.     WW.   “True-Up Amount” has the meaning set forth in
Section II.B.3.     XX.   “User-Pay Services” means all optional
Member-specific, customized, user-based or similarly optional services offered
or provided by MasterCard to a Member in respect of MasterCard Cards, the costs
of which services are charged to specific participating Members, other than Core
Services. “User-Pay Services” also includes any services that MasterCard offers
or provides in replacement for any of the foregoing.     YY.   “VISA” means VISA
U.S.A., Inc., VISA International, Inc. and any Affiliate of VISA International,
Inc., or their successors, that authorize issuance in the Area of Use.



    SECTION II. BENEFITS. In consideration of Citibank’s full and timely
performance of its commitments and other obligations under this Agreement,
MasterCard will provide benefits to Citibank as follows:

4



--------------------------------------------------------------------------------



 



  A.   Quarterly Pricing Procedure. For each calendar quarter during the Term,
subject to the provisions of this Agreement, Issuer Fees for Core Services for
Citibank MasterCard Card GDV during such calendar quarter shall be subject to
the following ****:



  1.   If, for such calendar quarter, the Citibank MasterCard Card GDV was
greater than or equal to **** but less than ****, then Citibank’s Issuer Fees
for Core Services for such calendar quarter shall be calculated as **** basis
points (****) times all Citibank MasterCard Card GDV for such calendar quarter.
    2.   If, for such calendar quarter, the Citibank MasterCard Card GDV was
greater than or equal to **** but less than ****, then:



  a.   Citibank’s Issuer Fees for Core Services for the first **** of Citibank
MasterCard Card GDV for such calendar quarter shall be calculated as **** basis
points (****) times such **** in Citibank MasterCard Card GDV; and     b.  
Citibank’s Issuer Fees for Core Services for the incremental Citibank MasterCard
Card GDV in excess of **** for such calendar quarter shall be calculated as ****
basis points (****) times such incremental Citibank MasterCard Card GDV.



  3.   If, for such calendar quarter, the Citibank MasterCard Card GDV was
greater than or equal to ****, then Citibank’s Issuer Fees for Core Services for
such calendar quarter shall be calculated as **** basis points (****) times all
Citibank MasterCard Card GDV for such calendar quarter.     4.   If, for such
calendar quarter, the Citibank MasterCard Card GDV was greater than or equal to
**** but less than ****, then Citibank’s Issuer Fees for Core Services for such
calendar quarter shall be calculated in accordance with the following:



  a.   Calculation of applicable rate in basis points (R) = ****÷ (x ÷ ****)    
    where “x” represents the actual Citibank MasterCard Card GDV for such
calendar quarter.     b.   Then Citibank’s Issuer Fees for Core Services for
such calendar quarter shall be calculated as (R) (determined in accordance with
Section II.A.4.a) times all Citibank MasterCard Card GDV for such calendar
quarter.     c.   For example, if for such calendar quarter the Citibank
MasterCard Card GDV was equal to **** then (i) the applicable rate would be ****
basis points (****), calculated as (****÷ (****÷ ****)) and (ii) Citibank’s
Issuer Fees for Core Services for such calendar quarter would be calculated as
**** times ****.



  5.   If, for such calendar quarter, the Citibank MasterCard Card GDV was less
than ****, then Citibank’s Issuer Fees for Core Services for such calendar
quarter shall be calculated in accordance with the following:



  a.   The first time during the Term that the Citibank MasterCard Card GDV for
a calendar quarter is less than **** (the “Initial Instance Quarter”) Citibank’s
Issuer Fees for Core Services for such calendar quarter shall be calculated in
accordance with Sections II.A.4.a and II.A.4.b above.

5



--------------------------------------------------------------------------------



 



  b.   After the Initial Instance Quarter, for any ensuing calendar quarter
during the Term that the Citibank MasterCard Card GDV for such calendar quarter
is less than ****, then Citibank’s Issuer Fees for Core Services for such
calendar quarter shall be mutually agreed to by the Parties, provided, that if
the Parties cannot reach an agreement as to the alternative rate within seven
(7) days after MasterCard has received all reports required by Section V for
such calendar quarter then the Issuer Fees for Core Services for such quarter
shall be calculated in accordance with MasterCard Standard Pricing.



  6.   Notwithstanding the above, Citibank shall pay MasterCard Standard Pricing
on Citibank MasterCard GDV in accordance with the MasterCard Rules; the
applicable alternative rates described above will be reflected in a rebate (the
“Rebate”) computed by MasterCard using the information provided by Citibank
pursuant to Section V. Within thirty (30) days after MasterCard has received all
reports required by Section V for a calendar quarter, the Parties will promptly
arrange for such payments as are necessary to reflect the application of the
appropriate alternative rate, if any, to the actual Citibank MasterCard Card GDV
for such calendar quarter. MasterCard shall make portions of each Rebate payment
to Citibank USA, N.A. and Citibank Canada by one of the following means, as
designated by Citibank: crediting the Citibank USA, N.A. and Citibank Canada
accounts in MCBS; wire transfer to an account designated by Citibank; or such
other payment method as is reasonably requested by Citibank. The portion of the
Rebate payment to Citibank Canada shall be calculated based on the equivalent
portion of the GDV that is attributable to Citibank MasterCard Cards issued by
Citibank Canada. The remaining Rebate payment shall be paid to Citibank USA,
N.A. which shall distribute all or a portion of such remaining amounts to the
other Citibank entities that are Parties as it may determine in its reasonable
discretion (and shall allocate to such Citibank entities responsibility for any
payments owed to MasterCard pursuant to this Agreement in its reasonable
discretion). The procedures described in the previous three sentences shall also
be used for payments owed to Citibank pursuant to Section II.B.3 below.     7.  
Notwithstanding the above, ****.



  B.   Yearly True-Up Procedure. At the conclusion of each Measurement Period,
subject to the provisions of this Agreement, the Parties shall review the
Citibank MasterCard Card GDV during such Measurement Period for the following
purposes:



  1.   If, for such Measurement Period, the Citibank MasterCard Card GDV was
greater than or equal to ****, then the Parties shall reconcile the Issuer Fees
for Core Services paid by Citibank for the four calendar quarters of such
Measurement Period pursuant to Section II.A above (including any Rebate paid by
MasterCard to Citibank) in accordance with the following:



  a.   If, for such Measurement Period, the Citibank MasterCard Card GDV was
greater than or equal to **** but less than ****, then Citibank’s Issuer Fees
for Core Services for such Measurement Period shall be calculated as **** basis
points (****) times all Citibank MasterCard Card GDV for such Measurement
Period.     b.   If, for such Measurement Period, the Citibank MasterCard Card
GDV was greater than or equal to **** but less than ****, then:



  (i)   Citibank’s Issuer Fees for Core Services for the first **** of Citibank
MasterCard Card GDV for such Measurement Period shall be calculated as ****basis
points (****) times such **** in Citibank MasterCard Card GDV; and

6



--------------------------------------------------------------------------------



 



  (ii)   Citibank’s Issuer Fees for Core Services for the incremental Citibank
MasterCard Card GDV in excess of **** for such Measurement Period shall be
calculated as **** basis points (****) times such incremental Citibank
MasterCard Card GDV.



  c.   If, for such Measurement Period, the Citibank MasterCard Card GDV was
greater than or equal to ****, then Citibank’s Issuer Fees for Core Services for
such Measurement Period shall be calculated as ****basis points (****) times all
Citibank MasterCard Card GDV for such Measurement Period.



  2.   If, for such Measurement Period, the Citibank MasterCard Card GDV was
less than ****, then the Parties shall reconcile the Issuer Fees for Core
Services paid by Citibank for the four calendar quarters of such Measurement
Period pursuant to Section II.A above (including any Rebate paid by MasterCard
to Citibank) in accordance with the following:



  a.   If, for such Measurement Period, the Citibank MasterCard Card GDV was
greater than or equal to **** but less than **** and during such Measurement
Period the Citibank MasterCard Active Account Share equaled or exceeded ****
(****%) (the “Target Percentage”), then Citibank’s Issuer Fees for Core Services
for such Measurement Period shall be calculated as follows:



  (i)   Calculation of applicable rate in basis points (R) = **** ÷ (x ÷ ****)  
      where “x” represents the actual Citibank MasterCard Card GDV for such
Measurement Period.     (ii)   Then Citibank’s Issuer Fees for Core Services for
such calendar quarter shall be calculated as (R) (determined in accordance with
Section II.B.2.a.(i)) times all Citibank MasterCard Card GDV for such
Measurement Period.     (iii)   For example, if for such Measurement Period the
Citibank MasterCard Card GDV was equal to **** then (i) the applicable rate
would be **** basis points (****), calculated as (**** ÷ (**** ÷ ****)) and
(ii) Citibank’s Issuer Fees for Core Services for such Measurement Period would
be calculated as ****times ****.



  b.   If, for such Measurement Period, the Citibank MasterCard Card GDV was
greater than or equal to **** but less than **** and during such Measurement
Period Citibank did not satisfy the Target Percentage, then Citibank’s Issuer
Fees for Core Services for such Measurement Period shall be calculated as
follows:



  (i)   Calculation of applicable rate in basis points (R) = [(**** ÷ (x ÷
****)) + ****]         where “x” represents the actual Citibank MasterCard Card
GDV for such Measurement Period.     (ii)   Then Citibank’s Issuer Fees for Core
Services for such calendar quarter shall be calculated as (R) (determined in
accordance with Section II.B.2.b.(i)) times all Citibank MasterCard Card GDV for
such Measurement

7



--------------------------------------------------------------------------------



 



      Period.     (iii)   For example, if for such Measurement Period the
Citibank MasterCard Card GDV was equal to **** and the Target Percentage was not
satisfied then (i) the applicable rate would be **** basis points (****),
calculated as [(**** ÷ (**** ÷ ****)) + ****] and (ii) Citibank’s Issuer Fees
for Core Services for such Measurement Period would be calculated as **** times
****.



  c.   If, for such Measurement Period, the Citibank MasterCard Card GDV was
less than ****, then Citibank’s Issuer Fees for Core Services for such
Measurement Period shall be mutually agreed to by the Parties, provided, that if
the Parties cannot reach an agreement as to the alternative rate within seven
(7) days after MasterCard has received all reports required by Section V for
such Measurement Period then the Issuer Fees for Core Services for such
Measurement Period shall be calculated in accordance with MasterCard Standard
Pricing.



  3.   Notwithstanding the above, during each calendar quarter of such
Measurement Period Citibank shall pay Issuer Fees for Core Services on Citibank
MasterCard GDV in accordance with Section II.A; the applicable alternative rates
described in this Section II.B will be reflected in an annual rebate to Citibank
or annual payment to MasterCard, as applicable (the “True-Up Amount”) computed
by MasterCard using the information provided by Citibank pursuant to Section V.
Within thirty (30)) days after MasterCard has received all reports required by
Section V for such Measurement Period, the Parties will promptly arrange for
payment of the True-Up Amount to reflect the application of the appropriate
alternative rate, if any, provided in this Section II.B to the actual Citibank
MasterCard Card GDV for such Measurement Period.



    SECTION III. COMMITMENTS. In consideration of MasterCard’s obligation to
provide benefits as provided in this Agreement, Citibank agrees to observe the
following commitments:



  A.   ****.     B.   ****.     C.   ****.



    SECTION IV. CONFIDENTIALITY.



  A.   In General. The terms of this Agreement and all information provided
pursuant to or in connection with either Party’s performance under this
Agreement (“Confidential Information”) is confidential and proprietary to the
Party providing the Confidential Information (“Disclosing Party”) to the other
Party (“Receiving Party”). Notwithstanding the foregoing, Confidential
Information shall not include information which: (i) is or hereafter becomes
part of the public domain through no fault of the Receiving Party; (ii) is
received from or furnished to a third party without similar restriction on the
third party’s rights; (iii) is independently developed by the Receiving Party;
or (iv) is disclosed pursuant to a requirement of Applicable Law. If the
Receiving Party asserts that any exception set out in the preceding sentence
allows the disclosure of any Confidential Information, it shall promptly

8



--------------------------------------------------------------------------------



 



      submit to the Disclosing Party written documentation demonstrating the
applicability of the claimed exception.     B.   Use. The Receiving Party shall
not use any Confidential Information provided by the Disclosing Party for any
purposes other than as permitted or required under this Agreement or the
MasterCard Rules.     C.   Disclosure. Without the express written consent of
the Disclosing Party, the Receiving Party shall not disclose or provide access
to any Confidential Information to any Person, with the exception of disclosure
to any Affiliate, agent, representative, servant, contractor and employee that
has a need to know, for the purposes of complying with its obligations
hereunder, the specific Confidential Information, and that has agreed to keep
confidential such Confidential Information.     D.   Data Protection. The
Receiving Party shall take reasonable measures, using the same care taken by
such Party to safeguard its own confidential and proprietary information, to
prevent disclosure by its Affiliates, agents, representatives, servants,
contractors and employees of any Confidential Information.     E.  
Post-Termination Obligations. Upon the conclusion of the Term, the Receiving
Party shall, upon reasonable request from the Disclosing Party, return or
destroy all Confidential Information provided by the Disclosing Party, including
any summaries thereof, and all copies and duplicates thereof (in whatever form
maintained), except as may be otherwise required by Applicable Law.     F.  
Remedies. The Parties acknowledge that the Confidential Information provided by
the Disclosing Party constitutes confidential and proprietary information of the
Disclosing Party and that use or disclosure thereof by the Receiving Party or
any Affiliates, agents, representatives, servants, contractors or employees of
such Receiving Party, other than in accordance with the express terms of this
Agreement or as otherwise authorized in writing by a senior officer of the
Disclosing Party, constitutes a material breach of the Agreement or, after the
Term, of such Disclosing Party’s continuing rights. In such event, the Parties
acknowledge that such Disclosing Party may be immediately and irreparably
harmed, that money damages may not provide full and appropriate relief, and
that, notwithstanding any other provision hereof, such Disclosing Party may
therefore immediately seek to terminate this Agreement and obtain an order for
appropriate injunctive relief.     G.   Notice. Each Party shall notify the
other immediately of any loss or unauthorized disclosure or use of Confidential
Information that comes to such Party’s attention.     H.   Subpoenas, Etc. In
the event that either Party receives a subpoena, court order or other similar
process purporting to require it to disclose Confidential Information, it shall
provide the other Party with written notice and documentation thereof as soon as
practicable, and shall cooperate with the other Party in the event that such
other Party determines to seek a protective order or other remedy with regard to
such disclosure.     I.   No Public Announcement. Neither Party shall issue any
public announcements or make any published statements regarding this Agreement
or the subject matter hereof, without the prior written consent of the other
Party; provided however that the Parties shall work together in good faith to
develop mutually-agreed upon responses to media inquiries concerning this
Agreement.     J.   Confidential Treatment. If MasterCard or Citibank is
required to file this Agreement as an exhibit to any report or other filing with
the Securities and Exchange Commission (the “SEC”), such Party shall file with
the Secretary of the SEC an application requesting confidential treatment of the
Agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended, at or about the time of such filing, provided that no such filing shall
be deemed to violate this Section IV.

9



--------------------------------------------------------------------------------



 



    SECTION V. REPORTING AND AUDIT.



  A.   Citibank Reporting. Within fifteen (15) days following the close of each
calendar quarter during a Measurement Period and within fifteen (15) days
following the close of each Measurement Period, Citibank will report information
in accordance with the MasterCard Rules in the Quarterly Member Report or such
other reports as are required by the MasterCard Rules. Citibank shall provide
information to MasterCard concerning Citibank Active Accounts on an as-needed
basis as required to effectuate this Agreement or under the MasterCard Rules.  
  B.   MasterCard Audit Rights. MasterCard and its designated auditors shall
have the right to audit Citibank’s books and records to verify all information
supplied by Citibank pursuant to Section V.A. MasterCard shall give Citibank not
less than thirty (30) days prior notice of the scope and nature of any such
audit. Each audit shall be conducted at MasterCard’s expense and shall be
conducted at all times so as to not unreasonably interfere with the normal
business and operations of Citibank. Subject to the foregoing, Citibank shall
cooperate, and cause the cooperation of its independent auditors and other
necessary personnel, in the conduct of each audit. If an audit reveals that a
Party has overpaid or underpaid any sum owing hereunder, the Parties shall
promptly arrange for such payments as are necessary to correct the overpayment
or underpayment (exclusive of the time value of money).     C.   MasterCard
Reporting. Each payment by MasterCard hereunder shall be accompanied by adequate
supporting documentation. If Citibank reasonably requests additional supporting
documentation, MasterCard shall promptly fulfill such request.



    SECTION VI. TERM AND TERMINATION.



  A.   Term. Unless terminated earlier in accordance with the terms hereof, the
term of this Agreement will begin on January 1, 2004 (the “Effective Date”) and
shall continue through December 31, 2013 (the “Term”).     B.   Termination.
Either Party shall have the right to terminate this Agreement immediately upon
written notice to the other Party if:



  1.   The other Party fails to observe or perform any of its material
obligations under this Agreement, which failure is not cured within thirty
(30) days after notice of the failure, or if cure cannot be effected in such
time, then within such additional time as is necessary to cure using
commercially reasonable efforts.     2.   The other Party (“Defaulting Party”):
(a) admits in writing its inability to pay its debts generally as they become
due; (b) becomes insolvent (whether by balance sheet insolvency or a failure to
meet its obligations in the ordinary course); (c) makes an assignment for the
benefit of its creditors; (d) calls a meeting of creditors; (e) files any
voluntary petition in bankruptcy under the U.S. Bankruptcy Code, under the laws
of Puerto Rico or Canada, or under any similar state, provincial or local
bankruptcy or insolvency laws, as in effect from time to time; (f) has an
involuntary petition in bankruptcy filed against it under any such law and such
petition is not discharged within sixty (60) days from the date of filing;
(g) consents to the appointment of a receiver for all or a substantial portion
of its property; and/or (h) becomes subject to an order of a court of competent
jurisdiction assuming custody, attaching or sequestering all or a material
portion of the Defaulting Party’s property

10



--------------------------------------------------------------------------------



 



      or assets, which order is not suspended or terminated within sixty
(60) days from the inception thereof.



    SECTION VII. OTHER TERMS AND CONDITIONS.



  A.   Taxes. All payments, consideration and the value of services made by the
Parties under this Agreement shall be deemed inclusive of all sales, use,
excise, occupancy, income and similar taxes, the sole obligation for reporting
and remittance of which shall be that of the Party to which the payment is made.
For tax purposes, the Parties agree to treat the Rebate as an adjustment to the
Issuer Fees payable to MasterCard under this Agreement, any similar agreement or
otherwise payable to MasterCard pursuant to MasterCard Rules.     B.  
MasterCard Assessments and Fees.



  1.   ****.     2.   ****.



  C.   Notices. Any notice, advice or other written information, documentation
or statement required or permitted to be given under the Agreement shall be
deemed duly given to a Party upon hand delivery, upon receipt if sent by an
international courier delivery service of general commercial use and acceptance
to the following addresses or such other address as may hereafter be designated
by notice given by such Party, or upon delivery by e-mail or facsimile
transmission, so long as receipt of such delivery is evidenced in writing:



      If to Citibank:         Address:         Chairman and CEO
Citicorp Credit Services, Inc.
One Court Square, Forty-First Floor
Long Island City, New York 11120         With a copy to:         Director,
Association Management
Citicorp Credit Services, Inc.
One Court Square, Forty-First Floor
Long Island City, New York 11120         If to MasterCard:         Address:    
    Executive Vice President, Global Key Accounts
MasterCard International Incorporated
2000 Purchase Street
Purchase, NY 10577-2509

11



--------------------------------------------------------------------------------



 



      With a copy to:         General Counsel
MasterCard International Incorporated
2000 Purchase Street
Purchase, NY 10577-2509     D.   Entire Agreement. This Agreement evidences the
entire agreement and understanding between the Parties with respect to the
transactions contemplated hereby in the Area of Use and supersedes the following
agreements as to the subject matter hereof: (i) the agreement entered into among
Citibank (South Dakota), N.A., MasterCard and certain other parties as of
March 1, 1999 (the “Prior Agreement”), (ii) the incentive agreement relating to
Puerto Rico entered into by Citibank International, MasterCard and certain other
parties as of December 18, 2003 and (iii) the incentive agreement relating to
Canada entered into by Citibank Canada and MasterCard as of January 1, 2001. In
addition, the Parties do not intend for this Agreement, in any way, to supersede
the agreement entered into by MasterCard and Citibank USA, N.A. as of
November 3, 2003 (the “Acquired Card Inclusion Agreement”). The Parties intend
for such Acquired Card Inclusion Agreement to remain effective in accordance
with its terms for the stated duration therein. However, upon the conclusion of
the term thereof, any cards subject to such Acquired Card Inclusion Agreement
will be included in this Agreement for the duration of the Term, subject to all
the terms and conditions contained herein.     E.   Release. The Parties
acknowledge that as of the Effective Date the Prior Agreement is terminated in
its entirety and is of no further force or effect whatsoever. Each Party hereby
agrees and acknowledges that as of the date of execution of this Agreement it
has received all payments and services due to it from the other Party under the
Prior Agreement pursuant to the terms thereof up to the date of execution of
this Agreement and that such payments and services represent the full and
complete satisfaction of any liabilities that such Party may have with respect
to such Prior Agreement. In consideration of the execution of this Agreement and
the full and timely performance of each Party’s obligations hereunder,
MasterCard, Citibank and each of their respective Affiliates, jointly and
severally, release and forever discharge each other and each other’s Affiliates
from and against any and all manner of actions, causes, causes of actions,
claims, suits, debts, controversies, damages, judgments, liabilities, executions
and demands whatsoever, whether asserted or unasserted, suspected or
unsuspected, known or unknown, foreseen or unforeseen, actual or contingent,
liquidated or unliquidated, in law or in equity, which either Citibank,
MasterCard or any of their respective Affiliates may have against the other
Party or any of the other Party’s Affiliates, that arise out of, or are related
in any way to, the Prior Agreement (including under the MasterCard Rules with
respect to the Prior Agreement).     F.   Express Waiver. Neither MasterCard nor
Citibank believe that the relief provided in the decision and final judgment in
United States v. VISA U.S.A., et al., 98 Civ. 7076 (BSJ) would permit Citibank
to terminate its obligations under this Agreement. However, in the event that a
court of competent jurisdiction determines otherwise, Citibank hereby explicitly
waives any such right. In the event that such waiver is not recognized by a
court of competent jurisdiction and Citibank rescinds its obligations under this
Agreement pursuant to such relief, Citibank hereby agrees to repay to MasterCard
all amounts received by it from MasterCard under this Agreement prior to such
rescission.     G.   Survival. Except as otherwise provided herein, the
obligations in Sections II and V shall survive for forty-five (45) days after
the conclusion of the Term; the obligations in Section VII.A shall survive for
the applicable statute of limitations period, plus thirty (30) days; the rights
and obligations in Section VII.B shall survive through the payment of any
Rebates or True-Up Amounts required

12



--------------------------------------------------------------------------------



 



      thereby; and the obligations in Section IV and Sections VII.C through
VII.M shall survive any termination of this Agreement for a period of five
(5) years.     H.   Assignment. No Party may assign or otherwise convey this
Agreement, or any of its rights and obligations hereunder, to any third party
without the prior written consent of MasterCard and Citibank, which may be
withheld in such Party’s sole discretion, and any such attempted assignment
without consent shall be void; provided, however, that, upon thirty (30) days
prior written notice to the other Party, any Party may assign or transfer this
Agreement in whole or in part to an Affiliate with reasonably sufficient or
comparable resources to perform the assigned provisions hereof. If any Person
acquires any interest in this Agreement or the subject matter hereof in any
manner, whether by voluntary or involuntary transfer, operation of Applicable
Law or otherwise, such interest shall be held subject to all of the terms of the
Agreement and by taking or holding such interest, such Person shall be
conclusively deemed to have agreed to be bound by, and to comply with, all of
the terms and obligations of the Agreement, and the Parties shall use
commercially reasonable efforts to cause such Person to execute any applicable
documents to reflect the rights and obligations obtained by such Person. All
rights, remedies and obligations of the Parties shall accrue or apply solely
thereto or to their permitted successors or assigns, and there is no intent to
benefit or obligate any other Person hereby.     I.   No Violation.
Notwithstanding anything else contained in this Agreement, neither MasterCard
nor Citibank (nor any of their respective Affiliates) shall, and none of them
shall be obligated to, take any action that such entity believes in good faith
would violate, or would cause any of them to violate, Applicable Law.     J.  
Representations, Warranties and Covenants.



  1.   Each Party covenants, represents and warrants to the other that on a
continuing basis during the Term, and for such additional period after the Term
during which such Party has not completed full performance of its obligations
hereunder, that: (i) it is duly organized, validly existing and in good standing
under Applicable Law and (ii) it has full corporate power and authority to
execute, deliver, and perform this Agreement according to its terms, it
possesses all licenses, consents, and approvals required to do so, and the
execution, delivery, and performance of this Agreement have been duly authorized
by it.     2.   Each Party represents and warrants to the other that as of the
Effective Date there are no actions, suits, or proceedings existing or pending
against or affecting it before any Governmental Authority which would have a
material adverse effect on its ability to perform its obligations hereunder
except for proceedings which it is contesting and challenging in good faith and
which it does not reasonably believe will result in a final order or decree
materially affecting its ability to perform this Agreement.     3.   Citibank
covenants, represents and warrants to MasterCard on a continuing basis during
the Term, and for such additional period after the Term during which Citibank
has not completed full performance of its obligations hereunder, that Citibank
shall cause all Affiliates of Citibank that issue Cards in the Area of Use to
become Parties hereto.     4.   MasterCard covenants, represents and warrants to
Citibank on a continuing basis during the Term, and for such additional period
after the Term during which MasterCard has not completed full performance of its
obligations hereunder, that in the event that Citibank causes an Affiliate of
Citibank to become a Party hereto pursuant to Section VII.J.3, then MasterCard,
subject to all the terms and conditions contained in this Agreement, shall make
available to such Affiliate the enumerated benefits hereunder.

13



--------------------------------------------------------------------------------



 



  K.   Indemnification. Each Party (the “Indemnifying Party”) agrees, at its own
expense, to defend, protect, indemnify, and hold the other Party and its
Affiliates, and any of their directors, officers, employees and agents (the
“Indemnified Parties”) harmless from and against any action or threatened
action, suit, claim or proceeding (including regulatory actions), whether or not
well grounded, arising out of any alleged act or omission of the Indemnifying
Party, its employees, agents, and subcontractors relating to the subject matter
of this Agreement and against any and all expenses (including reasonable
attorney’s fees), judgments, fines, costs, amounts paid in settlement or any
loss or damage incurred by any of the Indemnified Parties relating thereto. Each
Party shall give prompt notice to the other Party of any event or circumstances
that it believes gives rise to an obligation of indemnity, and the Parties shall
cooperate with each other in the defense and resolution thereof.     L.  
Dispute Resolution. The Parties will endeavor in good faith to promptly settle
any disputes relating to this Agreement (each a “Dispute”). If the appropriate
members of each Party’s management team cannot promptly settle a Dispute, senior
executives from each Party will try to resolve the dispute. If no resolution is
reached then either Party may submit the Dispute to the American Arbitration
Association for binding arbitration. The Party prevailing in such arbitration
shall be entitled to a recovery of its costs and attorneys fees from the
non-prevailing Party. Subject to Section IV.F, the procedures included in this
Section VII.L will be the exclusive procedures for resolution of any and all
Disputes.     M.   Miscellaneous. A failure or delay of either Party to enforce
any provision of or exercise any right under this Agreement shall not be
construed to be a waiver. No waiver by a Party shall be effective unless
expressly made in writing. If any provision of this Agreement is held by a court
(pursuant to Section IV.F) or an arbitrator to be unenforceable or invalid in
any respect, such unenforceability or invalidity shall not affect any other
provision of this Agreement, and this Agreement shall then be construed as if
such unenforceable or invalid provisions had never been a part of this Agreement
and the Parties shall immediately commence negotiations in good faith to reform
this Agreement to make alternative provisions herein that reflect the intentions
and purposes of the severed provisions in a manner that does not run afoul of
the basis for such unenforceability or invalidity. The captions in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of this Agreement. This Agreement may be amended or modified only
in a written agreement signed by all Parties. This Agreement shall be binding
upon, and inure to the benefit of, each Party’s respective successors and
assigns. This Agreement and the respective rights and obligations of the Parties
shall be governed by the laws of the State of New York without reference to its
conflict-of-laws or similar provisions that would mandate or permit application
of the substantive Applicable Law of any other jurisdiction. This Agreement may
be executed in one or more counterparts, each of which, taken together, shall
constitute but one original document. Citibank’s obligations under this
Agreement supplement (and do not replace) Citibank’s obligations under the
MasterCard Rules.

(one signature page follows)

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on this
    day of May, 2004.

     
MASTERCARD INTERNATIONAL INCORPORATED
  CITIBANK (SOUTH DAKOTA), N.A.
/s/ Alan Heurer
  /s/ Douglas C. Morrison

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Alan Heurer
  By: Douglas C. Morrison
Title:
  Title: Chief Financial Officer/O&T
Date:
  Date:
 
   
CITIBANK, N.A.
  CITIBANK USA, N.A.
/s/ Maryanne Mayner
  /s/ Douglas C. Morrison

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Maryanne Mayner
  By: Douglas C. Morrison
Title:
  Title: Chief Financial Officer/O&T
Date:
  Date:
 
   
CITIBANK CANADA
  CITIBANK INTERNATIONAL
/s/ Martin Johansson
  /s/ Miguel A. Cervoni, CFA

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Martin Johansson
  By: Miguel A. Cervoni
Title: Chief Executive Officer
  Title: President
Date:
  Date:
 
   
CITIBANK, F.S.B.
  CITIBANK (WEST), FSB
/s/ Paul D. Burner
  /s/ Michael Washington

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Paul D. Burner
  By: Michael Washington
Title: CFO-CBNA
  Title:
Date:
  Date:

15